         Case 1:19-cr-00561-LAP Document 200 Filed 11/04/20 Page 1 of 1




                                                                                           CLDC
                                                                               1430 Willamette St. #359
                                                                                     Eugene, OR 97401
                                                                Phone: 541-687-9180 Fax: 541.804.7391
                                                             E-Mail: lregan@cldc.org Web: www.cldc.org


November 4, 2020
VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       RE:    United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

On behalf of Mr. Donziger, please see the attached letter from my client for the record. Thank
you.

Sincerely,

/s/ Lauren C. Regan (electronic signature)
Lauren C. Regan, OSB#970878
Attorney at Law
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, OR 97401
lregan@cldc.org




                                               1
